Title: To George Washington from Charles Willson Peale, 5 September 1780
From: Peale, Charles Willson
To: Washington, George


                        
                            Dr Sir
                            Phila Sepr 5th 1780
                        
                        I Received your favor by the last post Since which time I have been Confined by a fever,
                            however I have sent to every likely place to enquire for illegible Lanreette but without any success. Business may have detaind  very considerable obligation to your illegible for your readiness to illegible me, I am with great respect Dr Sir your most Obedient & Humble Servt
                        
                            C.W. Peale
                            

                        
                    